


Exhibit 10.25

 

EMPLOYMENT AGREEMENT

 

AGREEMENT (“Agreement”), dated as of July 30, 2007 (“Effective Date”) by and
among Centro Watt Management Joint Venture 2 LP, (“CWMJV”), Centro Properties
Group, an entity listed on the Australian Securities Exchange (“Centro”)
(collectively referred to as “Company”) and Leonard Brumberg (“Executive”).

 

RECITAL

 

CWMJV desires to employ Executive as of the Effective Date, on the terms and
conditions set forth in this Agreement, and Executive desires to be so employed.

 

AGREEMENT

 

IN CONSIDERATION of the premises and the mutual covenants set forth below, the
parties hereby agree as follows:

 

1.                                       Employment. CWMJV hereby agrees to
employ Executive and Executive hereby agrees to accept such employment, on the
terms and conditions hereinafter set forth.

 

2.                                       Prior Agreements. The Parties hereby
agree that this Agreement terminates and supersedes the Employment Agreement
between Executive and New Plan Realty Trust, Inc. dated as of September 14, 2000
(“Prior Employment Agreement”) and that any provisions of the Prior Employment
Agreement that specifically survive closing are hereby waived and deemed to be
null and void and no force or effect. Accordingly, as of the Effective Date,
neither the Company (or Centro NP LLC, the corporate successor to New Plan Excel
Realty Trust, Inc.) nor the Executive shall have any rights or obligations
pursuant to the Prior Employment Agreement; provided, however, that prior
service with New Plan Realty Trust, Inc will be recognized for all relevant
purposes including, without limitation, Sections 6(e) and (f) of this Agreement.

 

3.                                       Term. Executive’s employment by CWMJV
hereunder shall commence on the Effective Date and shall continue for one
(1) year (“Original Term”). The term of employment hereunder shall thereafter be
automatically extended for an unlimited number of additional one-year periods
(each, an “Additional Term”, and together with the Original Term and any
Additional Terms, the “Term”) unless, at least 180 days prior to the expiration
of the Term, either the Executive or the Company gives written notice to the
other that it is electing not to so extend the Term. Notwithstanding the
foregoing, the Term may be earlier terminated in strict accordance with the
provisions of Section 7 hereof, but subject to the provisions of Sectin 9
hereof. At the time Executive ceases to be a full-time employee of CWMJV, the
Executive agrees that he shall resign from any office he holds with Company and
its subsidiaries and any entity in control of, controlled by or under common
control with the Company or in which the Company owns any common or preferred
stock or any ownership interest or any entity in control of, controlled by or
under common control with such entity (“Affiliate”).

 

--------------------------------------------------------------------------------


 

4.                                       Position and Duties

 

Executive Vice President — Portfolio Management. During the Term, the Executive
shall serve as the Executive Vice President - Portfolio Management of all United
States operations of Centro and its Affiliates (“Centro US”); shall have all
authorities, duties and responsibilities customarily exercised by an individual
serving as the Executive Vice President - Portfolio Management of an entity of
the size and nature of Centro US; shall have such other duties, authorities and
responsibilities as the Centro US Chief Investment Officer may from time to time
reasonably designate, consistent with the foregoing; and shall report directly
to the Centro US Chief Investment Officer. Executive will comply with the
Company’s policies including, but not limited to, the Code of Conduct and the
Employee Trading in Securities Policy. During the Term, the Executive shall
devote substantially all of his business time and efforts to the business and
affairs of Centro US (unless otherwise directed by the Centro US Chief
Investment Officer); however, nothing shall preclude the Executive from the
following: (i) serving on the boards of a reasonable number of non-competing
business entities, trade associations and charitable organizations,
(ii) engaging in charitable activities and community affairs, (iii) accepting
and fulfilling a reasonable number of speaking engagements, and (iv) managing
his personal financial and legal affairs provided that such activities do not
either individually or in the aggregate interfere with the proper performance of
his duties and responsibilities hereunder and are not likely to be contrary to
the Company’s interests. The Executive has disclosed to the Company a list of
boards of which he is currently a member, and the Company has consented to his
continued membership on such boards. The Executive shall give prior written
notice before joining any new business board on or after the Effective Date.

 

5.                                       Place of Performance. The principal
place of employment of Executive shall be at the Company’s US corporate offices
in New York, New York.

 

6.                                       Compensation and Related Matters.

 

(a)                                  Salary. During the Term, CWMJV shall pay
Executive an annual base salary of not less than US$338,600 (“Base Salary”).
Executive’s Base Salary shall be paid in approximately equal installments in
accordance with CWMJV’s customary payroll practices. If Executive’s Base Salary
is increased, such increased Base Salary shall then constitute the Base Salary
for all purposes of this Agreement.

 

(b)                                 Short Term Incentive-Bonus. Executive shall
be eligible for an annual short term incentive-bonus (“STI”) based on the
achievement of certain financial goals. For the financial year ending June 30,
2008, fifty percent of the STI will be based on achievement of Centro
Distributions per Security target and maximum goals (as defined by the Centro
Board) and fifty percent of the STI will be based on achievement of Centro US
Funds from Operations target and maximum goals (as defined by the Centro CEO and
the Centro US CEO). The target and maximum goals for the financial year ending
June 30, 2008 shall be established prior to July 31, 2007. If a target goal is
achieved, Executive shall receive a STI of 25% of Base Salary for that STI
measure. If a maximum goal is achieved, Executive shall receive a STI of 37.5%
of Base Salary for that STI measure. If performance for a measure between target
goal and maximum goal is achieved, Executive shall receive a pro rata STI
between 25% and 37.5% of Base Salary for that measure. Any payment of a prorated
STI, if target for a measure is not

 

2

--------------------------------------------------------------------------------


 

achieved, shall be subject to the discretion of the Centro Board. For the
financial year ending June 30, 2007, Executive shall be eligible for a
guaranteed STI payment (the “Stub STI Payment”) between US$45,000 and US$65,000,
the amount of such guaranteed STI within such range to be at the discretion of
the Centro Board payable within 5 days following the execution of this
agreement. For financial years commencing after June 30, 2008, the Centro Board
may change the basis upon which STI may be calculated, but if the target is
achieved the Executive shall continue to receive an STI payout of a total of 50%
of Base Salary and if the maximum goal is achieved the payout shall be a total
of 75% of Base Salary (the “STI Range”). If Executive’s employment is terminated
for any reason prior to the end of a financial year, he shall not be entitled to
a prorated STI unless otherwise specifically agreed by the Centro Board.
Notwithstanding anything contained herein to the contrary, a change in the basis
upon which STI may be calculated after June 30, 2008 (but not a reduction to the
STI Range) shall not constitute a breach or violation of this Agreement by the
Company or constitute Good Reason for Executive to terminate his employment.
With the exception of the STI for the financial year ending June 30, 2007, all
STI amounts will be paid at the first appropriate opportunity after June 30 of
that financial year, but not later than July 31 of that same calendar year.

 

(c)                                  Long Term Incentive Compensation Executive
shall from time to time be invited to participate in the Centro Employee
Security Plan, the Centro Executive Option Plan or other stock or option related
plans that may be developed in the future. The Centro Board shall periodically
review the nature and extent of such plans in line with comparable market
practice.

 

(d)                                 Expenses. CWMJV shall promptly reimburse
Executive for all reasonable business expenses upon the presentation of
reasonably itemized statements of such expenses in accordance with CWMJV’s
policies and procedures now in force or as such policies and procedures may be
modified with respect to all senior executive officers of CWMJV.

 

(e)                                  Vacation. Executive shall be entitled to
the number of weeks of vacation per year provided to the CWMJV’s senior
executive officers, but in no event less than four (4) weeks annually.

 

(f)                                    Welfare, Pension and Incentive Benefit
Plans. During the Term, the Executive shall be entitled to participate in all
employee benefit plans, programs and arrangements made available to other CWMJV
senior executives generally, including, without limitation, pension, income
deferral, savings, 401 (k), and other retirement plans or programs, medical,
dental, vision, prescription drug, hospitalization, short-term and long-term
disability and life insurance plans and programs, accidental death and
dismemberment protection, travel accident insurance, and any other employee
benefit plan, program or arrangement that may from time to time be made
available to other CWMJV senior executives generally, including any plans,
programs or arrangements that supplement the above-listed types of plans,
programs or arrangements, whether funded or unfunded, subject to the terms of
the applicable plan documents and generally applicable CWMJV policies, in each
case on terms and conditions that are no less favorable to him than those
applying to other CWMJV senior executives generally. To the extent that
post-retirement welfare and other benefits then exist, the Executive shall be
entitled to post-retirement welfare and other benefits on terms and conditions
that are no less favorable to him than those applying to other CWMJV senior
executives generally. Nothing in this Section 6(f) shall be construed to require
CWMJV to establish or maintain any particular

 

3

--------------------------------------------------------------------------------


 

employee or post-retirement benefit plan, program or arrangement except as
expressly set forth elsewhere in this Agreement. CWMJV may, to the extent
consistent with the foregoing, alter, modify, supplement or delete its employee
and post-retirement benefit plans at any time as it sees fit without recourse by
the Executive, subject to the terms of this Section 6(f).

 

(g)                                 No Hedging. During the Term, Executive will
not in any way attempt to limit the financial risk with respect to stock options
or restricted stock which are not vested by means of any hedging (including
without limitation, selling short) or other techniques.

 

7.                                       Termination. Notwithstanding the
foregoing, Executive’s employment hereunder may be terminated during the Term
under the following circumstances:

 

(a)                                  Death. Executive’s employment hereunder
shall terminate upon his death.

 

(b)                                 Disability. If, as a result of Executive’s
incapacity due to physical or mental illness, Executive shall have been
substantially unable to perform his duties hereunder for an entire period of one
hundred twenty (120) consecutive days, and within thirty (30) days after written
Notice of Termination (as defined in Section 8(a)) is given after such one
hundred twenty (120) day consecutive period, Executive shall not have returned
to the substantial performance of his duties on a full-time basis, CWMJV shall
have the right to terminate Executive’s employment hereunder for “Disability”,
and such termination in and of itself shall not be, nor shall it be deemed to
be, a breach of this Agreement, but shall be subject to the terms of
Section 9(c).

 

(c)                                  Cause. CWMJV shall have the right to
terminate Executive’s employment for Cause, and such termination in and of
itself shall not be, nor shall it be deemed to be, a breach of this Agreement;
provided that no termination of the Executive’s employment hereunder for Cause
shall be effective as a termination for Cause unless the provisions of this
Section shall first have been complied with. The Executive shall be given
written notice by the Centro Chief Executive Officer of the intention to
terminate him for Cause (the “Notice of Intention”). The Notice of Intention
shall state in reasonable detail the particular circumstances that constitute
the grounds on which the proposed termination for Cause is based. The Executive
shall have 10 days after receiving the Notice of Intention in which to cure the
purported grounds for termination asserted therein. Termination for Cause shall
be effective immediately upon the Centro Chief Executive Officer’s issuance to
Executive of a written Termination for Cause Notice in the event that Executive
fails to cure the purported grounds for termination within such 10 day period.
Any allegation that Cause existed, or that cure was not achieved, shall be
subject to review, at the Executive’s election, through arbitration in
accordance with Section 14 hereof.

 

For purposes of this Agreement, CWMJV shall have “Cause” to terminate
Executive’s employment upon Executive’s:

 

(i)                                          conviction of, or plea of guilty or
nolo contendere to, a felony; or

 

(ii)                                       willful and continued failure to use
reasonable best efforts to substantially perform his duties hereunder (other
than such failure resulting from Executive’s incapacity due to physical or
mental illness or subsequent to the

 

4

--------------------------------------------------------------------------------


 

issuance of a Notice of Termination by Executive for Good Reason (as defined in
Section 7(d)) after demand for substantial performance is delivered by CWMJV in
writing that specifically identifies the manner in which CWMJV believes
Executive has willfully and continually failed to use reasonable best efforts to
substantially perform his duties hereunder; or

 

(iii)                                    willful misconduct that has a
materially adverse effect on the Company or to any Affiliate.

 

For purposes of this Section 7(c), no act, or failure to act, by Executive shall
be considered “willful” unless committed in bad faith and without a reasonable
belief that the act or omission was in the best interests of the Company or any
Affiliates thereof; provided, however, that the willful requirement outlined in
paragraphs (ii) or (iii) above shall be deemed to have occurred if the
Executive’s action or non-action continues for more than ten (10) days after
Executive has received written notice of the inappropriate action or non-action.

 

(d)                                 Good Reason. Executive may terminate his
employment for “Good Reason” within thirty (30) days after Executive has actual
knowledge of the occurrence, without the written consent of Executive, of one of
the following events that has not been cured within thirty (30) days after
written notice thereof has been given by Executive to the Company; provided,
however, that any allegation that Good Reason existed, or that cure was not
achieved, shall be subject to review, at CWMJV’s election, through arbitration
in accordance with Section 14 hereof:

 

(i)                                          the assignment to Executive of
duties materially and adversely inconsistent with Executive’s status as Centro
US Executive Vice President - Portfolio Management or a material and adverse
alteration in the nature of the following: Executive’s duties and/or
responsibilities, reporting obligations, titles or authority as Executive Vice
President - Portfolio Management;

 

(ii)                                       a reduction in Executive’s Base
Salary or a failure to pay any such amounts when due;

 

(iii)                                    a failure by the Company to pay the
Stub STI Payment due June 30, 2007 as described in Section 6(b) within 5 days
following the execution of this agreement;

 

(iv)                                   a failure by the Company to pay either
the First Payment or the Second Payment pursuant to Section 10 when due:

 

(v)                                      the relocation of Executive’s own
office location to a location that is more than fifty (50) miles from New York,
New York;

 

(vi)                                   any purported termination of Executive’s
employment for Cause which is not effected pursuant to the procedures of
Section 7(c) (and for purposes of this Agreement, no such purported termination
shall be effective);

 

5

--------------------------------------------------------------------------------


 

(vii)                           CWMJV’s failure to pay or provide any material
employee benefits due to be provided to Executive under this Agreement
including, but not limited to, a failure to allow the Executive to participate
in all employee benefit plans, programs and arrangements contemplated under
Section 6(f);

 

(viii)                        CWMJV’s failure to provide in all material
respects the indemnification set forth in Section 13 of this Agreement, or to
require any successor to assume and agree to perform this Agreement as set forth
in Section 15 of this Agreement;

 

(ix)                                a Change in Control (as defined below);

 

(x)                                   a reduction in the STI Range as provided
for in Section 6(b); or

 

(xi)                                the issuance of a notice by CWMJV to
Executive indicating that CWMJV has elected not to renew or extend the Term for
an Additional Period.

 

Executive’s right to terminate his employment hereunder for Good Reason shall
not be affected by his incapacity due to physical or mental illness. Executive’s
continued employment during the thirty (30) day cure period referred to above in
this paragraph (d) shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason hereunder.

 

If Executive teiminates employment hereunder for Good Reason and thereafter
accepts reemployment by CWMJV or any successor or Affiliate within six months of
such termination of employment, Executive’s termination of employment shall
retroactively not be considered a termination for Good Reason and Executive
shall have no entitlement to any payments or benefits pursuant to Section 9(a).
To the extent Executive has already received payments or benefits pursuant to
Section 9(a), Executive shall repay to such payments or benefits or make other
equitable restitution, as the Centro Board shall determine. It is the express
intent of the parties that the provisions of this paragraph survive termination
of this Agreement.

 

As provided in Section 2 of this Agreement, any similar provision contained in
the Prior Employment Agreement is specifically waived and notwithstanding the
terms thereof shall not survive the termination of the Prior Employment
Agreement.

 

In furtherance of clause (xii) above, the issuance of a notice by the Executive,
indicating that the Executive has elected not to renew or extend the Term for an
Additional Period shall not constitute Good Reason.

 

For purposes of this Agreement, a “Change in Control” means the occurrence of
one of the following events:

 

(1)                                            any person or party not currently
affiliated with Centro gains control of fifty percent plus one share of Centro’s
issued Stapled Securities; however, that an event described in this paragraph
(1) shall not be deemed to be a

 

6

--------------------------------------------------------------------------------


 

Change in Control if any of following becomes such a beneficial owner: (A) the
Company or any majority-owned entity (provided, that this exclusion applies
solely to the ownership levels of the Company or the majority-owned entity),
(B) any tax-qualified, broad-based employee benefit plan sponsored or maintained
by the Company or any majority-owned entity, (C) any underwriter temporarily
holding securities pursuant to an offering of such securities, or (D) Executive
or any group of persons including Executive (or any entity controlled by
Executive or any group of persons including Executive);

 

(2)                                            Centro sells, transfers or
otherwise disposes of more than a fifty percent share of CWMJV or any Centro
Affiliate then employing Executive or more than 50% of the assets of or
aggregate interests in Centro US provided that the acquisition of ownership or
such assets by another entity within Centro or affiliated with Centro or the
assignment of Executive to work for such entity or Affiliate shall not be
considered a Change in Control, but shall still be subject to the other
provisions of Section 7(d) above.

 

If a Change in Control occurs, regardless of whether Executive elects to
terminate his employment for Good Reason, all unvested stock options and
restricted stock grants received by Executive, regardless of any vesting
conditions or performance and/or time hurdles, shall automatically vest 100%
upon the occurrence of such Change in Control. In addition, in the event that
Executive’s employment is terminated by CWMJV without Cause in contemplation of
a Change in Control, then notwithstanding any other provision of this Agreement
regarding the vesting of stock options and restricted stock grants, then all
unvested stock options and restricted stock grants received by Executive,
regardless of any vesting conditions or performance and/or time hurdles, shall
automatically vest 100% upon such employment termination..

 

(e)                                  Without Good Reason. Executive shall have
the right to terminate his employment hereunder without Good Reason by providing
CWMJV with a Notice of Termination, and such termination shall not in and of
itself be, nor shall it be deemed to be, a breach of this Agreement.

 

8.                                       Termination Procedure.

 

(a)                                  Notice of Termination. Any termination of
Executive’s employment by CWMJV or by Executive during the Term (other than
termination pursuant to Section 7(a)) shall be communicated by written Notice of
Termination to the other party hereto in accordance with Section 16. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

 

(b)                                 Date of Termination. “Date of Termination”
shall mean (i) if Executive’s employment is terminated by his death, the date of
his death, (ii) if Executive’s employment is terminated pursuant to
Section 7(b), thirty (30) days after Notice of Termination (provided that
Executive shall not have returned to the substantial performance of his duties
on a full-time basis during such thirty (30) day period), or (iii) if
Executive’s employment is terminated for any other

 

7

--------------------------------------------------------------------------------


 

reason (other than for Cause), the date on which a Notice of Termination is
given or any later date (within thirty (30) days after the giving of such
notice) set forth in such Notice of Termination.

 

9.                                       Compensation Upon Termination or During
Disability. In the event Executive is disabled or his employment terminates
during the Term, CWMJV shall provide Executive with the payments and benefits
set forth below; provided, however, as a specific condition to being entitled to
any payments or benefits under this Section 9, Executive must have resigned all
offices and positions with Centro and all of its subsidiaries and Affiliates and
must have joined CWMJV in having executed a mutual release of Centro, CWMJV and
their respective Affiliates, in the form attached hereto as Exhibit C. Executive
acknowledges and agrees that the payments set forth in this Section 9 constitute
liquidated damages for termination of his employment during the Term.

 

(a)                                       Termination B yCWMJV Without Cause or
By Executive for Good Reason. If Executive’s employment is terminated by CWMJV
without Cause or by Executive for Good Reason:

 

(i)                                          CWMJV shall pay to Executive his
Base Salary and accrued vacation pay through the Date of Termination, as soon as
practicable following the Date of Termination; and

 

(ii)                                       CWMJV shall pay to Executive as soon
as practicable following the Date of Termination, a lump-sum payment equal to
twelve months of his Base Salary and the average STI received by Executive for
the two (2) preceding fiscal years ending on or prior to termination or, where
necessary to calculate the average due to a termination prior to the completion
of two (2) fiscal years with CWMJV, those bonus payments received by Executive
from New Plan Excel Realty Trust, Inc. during the relevant period required to
permit a two (2) year average calculation;

 

(iii)                                    CWMJV shall reimburse Executive
pursuant to Section 6(d) for reasonable expenses incurred, but not paid prior to
such termination of employment;

 

(iv)                                   Executive shall be entitled to any other
rights, compensation and/or benefits as may be due to Executive in accordance
with the terms and provisions of any agreements, plans or programs of CWMJV;

 

(v)                                      Unless otherwise provided herein,
unvested stock options and restricted stock granted to Executive that vest based
on performance shall be forfeited immediately unless the Centro Board decides
otherwise;

 

(vi)                                   CWMJV shall maintain in full force and
effect, for the continued benefit of Executive, his spouse and his dependents
for a period of one (1) year following the Date of Termination the medical,
hospitalization, dental, and life insurance programs in which Executive, his
spouse and his dependents were participating immediately prior to the Date of
Termination at the level in effect

 

8

--------------------------------------------------------------------------------


 

and upon substantially the same terms and conditions (including without
limitation contributions required by Executive for such benefits) as existed
immediately prior to the Date of Termination; provided, that if Executive, his
spouse or his dependents cannot continue to participate in the CWMJV programs
providing such benefits, CWMJV shall arrange to provide Executive, his spouse
and his dependents with the economic equivalent of such benefits which they
otherwise would have been entitled to receive under such plans and programs
(“Continued Benefits”), provided, that such Continued Benefits shall terminate
on the date or dates Executive receives substantially equivalent coverage and
benefits, without waiting period or pre-existing condition limitations, under
the plans and programs of a subsequent employer (such coverage and benefits to
be determine on a coverage-by-coverage, or benefit-by-benefit, basis);

 

(vii)                                CWMJV shall pay to Executive as soon as
practicable following the Date of Termination the First Payment and the Second
Payment to the extent either has not already been received by the Executive.

 

The foregoing notwithstanding, the total of the severance payments payable under
this Section 9(a) shall be reduced to the extent the payment of such amounts
would cause Executive’s total termination benefits (as determined by Executive’s
tax advisor) to constitute an “excess” parachute payment under Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”) and by reason of such
excess parachute payment Executive would be subject to an excise tax under
Section 4999(a) of the Code, but only if Executive determines that the after-tax
value of the termination benefits calculated with the foregoing restriction
exceed those calculated without the foregoing restriction.

 

(b)                                      Cause or By Executive Without Good
Reason. If Executive’s employment is terminated by CWMJV for Cause or by
Executive (other than for Good Reason):

 

(i)                                          CWMJV shall pay Executive his Base
Salary and, to the extent required by law or CWMJV vacation policy, his accrued
vacation pay through the Date of Termination, as soon as practicable following
the Date of Termination; and

 

(ii)                                       CWMJV shall reimburse Executive
pursuant to Section 6(d) for reasonable expenses incurred, but not paid prior to
such termination of employment, unless such termination resulted from a
misappropriation of funds; and

 

(iii)                                    Executive shall be entitled to any
other rights, compensation and/or benefits as may be due to Executive in
accordance with the terms and provisions of any agreements, plans or programs of
CWMJV;

 

(c)                                       Disability. During any period that
Executive fails to perform his duties hereunder as a result of incapacity due to
physical or mental illness (“Disability Period”), Executive shall continue to
receive his full Base Salary set forth in Section 6(a) until his

 

9

--------------------------------------------------------------------------------


 

employment is terminated pursuant to Section 7(b). In the event Executive’s
employment is terminated for Disability pursuant to Section 7(b):

 

(i)                                          CWMJV shall pay to Executive his
Base Salary and accrued vacation pay through the Date of Termination, as soon as
practicable following the Date of Termination, and continued Base Salary (as
provided for in Section 6(a)) for six (6) months; and

 

(ii)                                       CWMJV shall reimburse Executive
pursuant to Section 6(d) for reasonable expenses incurred, but not paid prior to
such termination of employment;

 

(iii)                                    Unvested stock options and restricted
stock granted to Executive that vest based on performance shall be forfeited
immediately unless the Centro Board decides otherwise;

 

(iv)                                   Executive shall be entitled to any other
rights, compensation and/or benefits as may be due to Executive in accordance
with the terms and provisions of any agreements, plans or programs of the CWMJV;

 

(v)                                      CWMJV shall pay to Executive the First
Payment and the Second Payment-to the extent either has not already been
received by the Executive.

 

(d)                                      Death. If Executive’s employment is
terminated by his death:

 

(i)                                          CWMJV shall pay in a lump sum to
Executive’s beneficiary, legal representatives or estate, as the case may be,
Executive’s Base Salary through the Date of Termination and one (1) times
Executive’s annual rate of Base Salary;

 

(ii)                                       CWMJV shall reimburse Executive’s
beneficiary, legal representatives, or estate, as the case may be, pursuant to
Section 6(d) for reasonable expenses incurred, but not paid prior to such
termination of employment;

 

(iii)                                    Unvested stock options and restricted
stock granted to Executive that vest based on performance shall be forfeited
immediately unless the Centro Board decides otherwise;

 

(iv)                                   Executive’s beneficiary, legal
representatives or estate, as the case may be, shall be entitled to any other
rights, compensation and benefits as may be due to any such persons or estate in
accordance with the terms and provisions of any agreements, plans or programs of
CWMJV;

 

(v)                                      CWMJV shall pay to Executive the First
Payment and the Second Payment-to the extent either has not already been
received by the Executive.

 

10.                                 Retention Bonus.  CWMJV agrees to pay the
Executive $985,000 (Nine Hundred Eighty Five Thousand Dollars) in consideration
of Executive entering into this Agreement (the

 

10

--------------------------------------------------------------------------------

 

“Retention Bonus”). The Retention Bonus shall be payable in two parts; (i) fifty
percent (50%) of the Retention Bonus shall be paid within 5 business days of the
date of execution of this Agreement (the “First Payment”), subject to the
forfeiture rule described in the next sentence, and (ii) except for such earlier
payment as may be required by Sections 9(a), 9(c) or 9(d), the remaining fifty
percent (50%) of the Retention Bonus shall be paid on April 20, 2008 (the
“Second Payment”). If Executive terminates his employment under
Section 9(b) prior to October 19, 2007, Executive promptly shall repay the
amount of the First Payment (and provided Executive has not terminated his
employment under Section 9(b) prior to October 19, 2007, the First Payment shall
be irrevocable and not subject to any repayment after October 19, 2007). In
addition, if Executive terminates employment under Section 9(b) prior to
April 20, 2008, Executive shall forfeit the Second Payment. In addition, in the
event that CWMJV issues a notice to Executive indicating that CWMJV has elected
not to renew or extend the Term for an Additional Period such that this
Agreement will expire upon the one year anniversary of the date of this
Agreement, then, in addition to the other rights and benefits afforded Executive
pursuant to Section 9(a), the Second Payment shall be due and payable
simultaneously with CWMJV providing such non-renewal/non-extension notice.

 

11.         Mitigation. Executive shall not be required to mitigate amounts
payable under this Agreement by seeking other employment or otherwise, and there
shall be no offset against amounts due Executive under this Agreement on account
of subsequent employment. Additionally, amounts owed to Executive under this
Agreement shall not be offset by any claims CWMJV may have against Executive,
and CWMJV’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
other circumstances, including, without limitation, any counterclaim,
recoupment, defense or other right which CWMJV may have against Executive or
others.

 

12.         Confidential Information; Ownership of Documents; Non-Competition.

 

(a)           Confidential Information. Executive shall hold in a fiduciary
capacity for the benefit of the Company all trade secrets and confidential
information, knowledge or data relating to the Company and its businesses and
investments, which shall have been obtained by Executive during Executive’s
employment by CWMJV and which is not generally available public knowledge (other
than by acts by Executive in violation of this Agreement). Except as may be
required or appropriate in connection with his carrying out his duties under
this Agreement, Executive shall not, without the prior written consent of CWMJV
or as may otherwise be required by law or any legal process, or as is necessary
in connection with any adversarial proceeding against the Company (in which case
Executive shall use his reasonable best efforts in cooperating with the Company
in obtaining a protective order against disclosure by a court of competent
jurisdiction), communicate or divulge any such trade secrets, information,
knowledge or data to anyone other than the Company and those designated by the
Company or on behalf of the Company in the furtherance of its business or to
perform duties hereunder.

 

(b)           Removal of Documents; Rights to Products.  All records, files,
drawings, documents, models, equipment, and the like relating to the Company’s
business, which Executive has control over shall not be removed from the
Company’s premises without its written consent, unless such removal is in the
furtherance of the Company’s business or is in

 

11

--------------------------------------------------------------------------------


 

connection with Executive’s carrying out his duties under this Agreement and, if
so removed, shall be returned to the Company promptly after termination of
Executive’s employment hereunder, or otherwise promptly after removal if such
removal occurs following telmination of employment. Executive shall assign to
the Company all rights to trade secrets and other products relating to the
Company’s business developed by him alone or in conjunction with others at any
time while employed by the Company.

 

(c)           Injunctive Relief. In the event of a breach or threatened breach
of this Section 12, Executive agrees that CWMJV shall be entitled to injunctive
relief in a court of appropriate jurisdiction to remedy any such breach or
threatened breach, Executive acknowledging that damages would be inadequate and
insufficient.

 

(d)           Continuing Operation. Except as specifically provided in this
Section 12, the termination of Executive’s employment or of this Agreement shall
have no effect on the continuing operation of this Section 12.

 

13.           Indemnification.

 

(a)           General. CWMJV agrees that if Executive is made a party or a
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that Executive is or was a trustee, director or officer of the Company or
any subsidiary of the Company or is or was serving at the request of the Company
or any subsidiary as a trustee, director, officer, member, employee or agent of
another corporation or a partnership, joint venture, trust or other enterprise,
including, without limitation, service with respect to employee benefit plans,
whether or not the basis of such Proceeding is alleged action in an official
capacity as a trustee, director, officer, member, employee or agent while,
serving as a trustee, director, officer, member, employee or agent, Executive
shall be indemnified and held harmless by the Company to the same extent as
other officers and directors, as in effect from time to time, against all
Expenses incurred or suffered by Executive in connection therewith, and such
indemnification shall continue as to Executive even if Executive has ceased to
be an officer, director, trustee or agent, or is no longer employed by the
Company and shall inure to the benefit of his heirs, executors and
administrators.

 

(b)           Expenses. As used in this Agreement, the term “Expenses” shall
include, without limitation, damages, losses, judgments, liabilities, fines,
penalties, excise taxes, settlements, and costs, attorneys’ fees, accountants’
fees, and disbursements and costs of attachment or similar bonds,
investigations, and any expenses of establishing a fight to indemnification
under this Agreement.

 

(c)           Enforcement. If a claim or request under this Agreement is not
paid by CWMJV or on its behalf, within thirty (30) days after a written claim or
request has been received by CWMJV, Executive may at any time thereafter bring
suit against CWMJV to recover the unpaid amount of the claim or request and, if
Executive prevails in respect to the material issues, Executive shall be
entitled to be paid also the Expenses of prosecuting such suit. All obligations
for indemnification hereunder shall be subject to, and paid in accordance with,
applicable New York law.

 

12

--------------------------------------------------------------------------------


 

(d)           Partial Indemnification. If Executive is entitled under any
provision of this Agreement to indemnification by CWMJV for some or a portion of
any Expenses, but not, however, for the total amount thereof, CWMJV, shall
nevertheless indemnify Executive for the portion of such Expenses to which
Executive is entitled.

 

(e)           Advances of Expenses. Expenses incurred by Executive in connection
with any Proceeding shall be paid by CWMJV in advance upon request of Executive
that CWMJV pay such Expenses; but only in the event that Executive shall have
delivered in writing to CWMJV (i) an undertaking to reimburse CWMJV for Expenses
with respect to which Executive is not entitled to indemnification and (ii) an
affirmation of his good faith belief that the standard of conduct necessary for
indemnification by CWMJV has been met.

 

(f)            Notice of Claim. Executive shall give to CWMJV notice of any
claim made against him for which indemnification will or could be sought under
this Agreement. In addition, Executive shall give CWMJV such information and
cooperation as it may reasonably require and as shall be within Executive’s
power and at such times and places as are convenient for Executive.

 

(g)           Defense of Claim. With respect to any Proceeding as to which
Executive notifies CWMJV of the commencement thereof:

 

(i)            CWMJV will be entitled to participate therein at its own expense;
and

 

(ii)           Except as otherwise provided below, to the extent that it may
wish, CWMJV will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to Executive, which in CWMJV’s sole discretion may be
regular counsel to CWMJV and may be counsel to other officers and directors of
CWMJV or any subsidiary. Executive also shall have the right to employ his own
counsel in such action, suit or proceeding if he reasonably concludes that
failure to do so would involve a conflict of interest between CWMJV and
Executive, and under such circumstances the fees and expenses of such counsel
shall be at the expense of CWMJV.

 

(iii)          CWMJV shall not be liable to indemnify Executive under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. CWMJV shall not settle any action or claim in any
manner which would impose any penalty or limitation on Executive without
Executive’s written consent. Neither CWMJV nor Executive will unreasonably
withhold or delay their consent to any proposed, settlement.

 

(h)           Non-exclusivity. The right to indemnification and the payment of
expenses incurred in defending a Proceeding in advance of its final disposition
conferred in this Section 13 shall not be exclusive of any other right which
Executive may have or hereafter may acquire under any statute, provision of the
declaration of trust or certificate of incorporation or by-laws of CWMJV or any
subsidiary, agreement, vote of shareholders or disinterested directors or
trustees or otherwise.

 

13

--------------------------------------------------------------------------------


 

14.         Disputes

 

Any claim arising out of or relating to this Agreement, any other agreement
between the Executive and Company or its Affiliates, the Executive’s employment
with or any termination thereof (collectively, “Covered Claims”) shall (except
to the extent otherwise provided in Section 12(c) hereof with respect to certain
requests for injunctive relief) be resolved by binding confidential arbitration,
to be held in New York, New York in accordance with the Commercial Arbitration
Rules (and not the National Rules for Resolution of Employment Disputes) of the
American Arbitration Association and this Section 14 and each of CWMJV, Centro
and Executive submits to jurisdiction in New York, New York for such
arbitration. Judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof. CWMJV shall reimburse
Executive for all legal fees and expenses reasonably incurred by Executive in
connection with such contest or dispute, but only if Executive prevails in
respect of the material issues in dispute of Executive’s claims brought and
pursued in connection with such contest or dispute. Such reimbursement shall be
made as soon as practicable following the final resolution of such contest or
dispute to the extent CWMJV receives reasonable written evidence of such fees
and expenses.

 

15.         Successors; Binding Agreement.

 

(a)           Company’s Successors. No rights or obligations of CWMJV under this
Agreement may be assigned or transferred except that CWMJV will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of CWMJV or
Centro to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that CWMJV and/or Centro would be required to
perform it if no such succession had taken place. As used in this Agreement,
“Company” or “CWMJV” shall mean the Company or CWMJV, respectively, as herein
before defined and any successor to its business and/or assets (by merger,
purchase or otherwise) which executes and delivers the agreement provided for in
this Section 15 or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law.

 

(b)           Executive’s Successors. No rights or obligations of Executive
under this Agreement may be assigned or transferred by Executive other than his
rights to payments or benefits hereunder, which may be transferred only by will
or the laws of descent and distribution. Upon Executive’s death, this Agreement
and all rights of Executive hereunder shall inure to the benefit of and be
enforceable by Executive’s beneficiary or beneficiaries, personal or legal
representatives, or estate, to the extent any such person succeeds to
Executive’s interests under this Agreement. Executive shall be entitled to
select and change a beneficiary or beneficiaries to receive any benefit or
compensation payable hereunder following Executive’s death by giving CWMJV
written notice thereof. In the event of Executive’s death or a judicial
deteimination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary(ies), estate or
other legal representative(s). If Executive should die following his Date of
Termination while any amounts would still be payable to him hereunder if he had
continued to live, all such amounts unless otherwise provided herein shall be
paid in

 

14

--------------------------------------------------------------------------------


 

accordance with the terms of this Agreement to such person or persons so
appointed in writing by Executive, or otherwise to his legal representatives or
estate.

 

16.           Notice.   All notices or other communications which are required
or permitted hereunder shall be in writing and sufficient if delivered
personally, or sent by nationally-recognized, overnight courier or by registered
or certified mail, return receipt requested and postage prepaid, addressed as
follows:

 

If to Executive:

Mr. Leonard Brumberg

c/o Centro Watt Management Joint Venture 2 LP

420 Lexington Avenue

7th Floor

New York, NY 10070

 

If to Centro:

Centro Properties Group

Level 3, 235 Springvale Road

Glen Waverley, VIC 3150

AUSTRALIA

Attention: Andrew T. Scott

 

15

--------------------------------------------------------------------------------


 

If to CWMJV:

Centro Watt Management Joint Venture 2 LP

420 Lexington Avenue

7th Floor

New York, NY 10070

Attention Steven F. Siegel

 

or to such other address as any party may have furnished to the others in
writing in accordance herewith. All such notices and other communications shall
be deemed to have been received (a) in the case of personal delivery, on the
date of such delivery, (b) in the case of delivery by nationally-recognized,
overnight courier, on the business day following dispatch and (c) in the case of
mailing, on the third business day following such mailing.

 

17.         Miscellaneous. No provisions of this Agreement may be amended,
modified, or waived unless such amendment or modification is agreed to in
writing signed by Executive and by a duly authorized officer of CWMJV, and such
waiver is set forth in writing and signed by the party to be charged. No waiver
by either party hereto at any time of any breach by the other party hereto of
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. The respective rights and obligations of the parties hereunder of
this Agreement shall survive Executive’s termination of employment and the
termination of this Agreement to the extent necessary for the intended
preservation of such rights and obligations. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of New York without regard to its conflicts of law principles.

 

18.         Jurisdiction. Subject to the obligations with respect to arbitration
as provided in Section 14 hereof, CWMJV, Centro and Executive each submits to
the jurisdiction of any New York State Court or Federal Court of the United
States of America sitting in the borough of Manhattan, and any appellate court
from any such court, in any suit, action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each hereby agrees that all claims in respect of any such suit, action or
proceeding shall be brought in and may be heard and determined in such New York
State Court or, to the extent permitted by law, in such Federal Court. CWMJV,
Centro and Executive each waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any New York State Court or Federal Court sitting in the
borough of Manhattan..

 

19.         Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

 

20.         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

16

--------------------------------------------------------------------------------


 

21.         Entire Agreement. This Agreement sets forth the entire agreement of
the parties hereto in respect of the subject matter contained herein and
supersede all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, director, employee or representative of any party hereto in respect of
such subject matter. Any prior agreement of the parties hereto in respect of the
subject matter contained herein is hereby terminated and canceled.

 

22.         Withholding. All payments hereunder shall be subject to any required
withholding of Federal, state and local taxes pursuant to any applicable law or
regulation.

 

23.         Noncontravention.  CWMJV represents that CWMJV is not prevented from
entering into, or performing this Agreement by the terms of any law, order,
rule or regulation, its by-laws or certificate of incorporation, or any
agreement to which it is a party, other than which would not have a material
adverse effect on CWMJV’s ability to enter into or perform this Agreement.
Executive represents to CWMJV that he is not a party to any contract that would
preclude him from accepting employment as Chief Executive Officer of Centro US
and he has no reason to believe that accepting employment as Chief Executive
Officer of Centro US would result in a disclosure of any confidential
information of any prior employer.

 

24.         Section Headings. The section headings in this Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.

 

25.         Centro Properties Group. Centro is executing this Agreement as a
guarantor of all obligations of CWMJV hereunder and by its execution hereof
agrees to all of the terms and conditions of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

 

CENTRO PROPERTIES GROUP

 

 

 

 

 

By:

/s/Andrew T. Scott

 

 

Name: Andrew T. Scott

 

 

Title: Chief Executive Officer

 

 

 

CENTRO WATT MANAGEMENT JOINT VENTURE 2 LP

 

 

 

 

 

By:

/s/ Andrew T. Scott

 

 

Name: Andrew T. Scott

 

 

Title: Chief Executive Officer
Centro Properties Group

 

 

 

 

 

/s/ LEONARD BRUMBERG

 

LEONARD BRUMBERG

 

17

--------------------------------------------------------------------------------
